Citation Nr: 1617888	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating greater than 50 percent prior to October 19, 2011, and greater than 70 percent as of October 19, 2011, for posttraumatic stress disorder (PTSD) with depression and mood disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A May 2011 rating decision subsequently granted a 70 percent rating for the Veteran's psychiatric disability effective October 19, 2011, as well as entitlement to TDIU as of that date. 

The Board finds that new and material evidence was submitted within one year of the November 2008 rating decision that granted service connection for the Veteran's PTSD with depression and mood disorder.  See 38 C.F.R. § 3.156(a) (2015) (defining new and material evidence).  Specifically, during the appeal period, the Veteran submitted a June 2009 claim for an increase in which she stated that she had recently been hospitalized for worsening psychiatric symptoms.  This statement constitutes new and material evidence on the issue of the severity of the Veteran's psychiatric disability.  See id.  Accordingly, although this appeal was directly taken from the April 2010 rating decision continuing the 50 percent rating for the Veteran's psychiatric disability, it relates back to the Veteran's original May 2007 claim for service connection.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that a "new claim" for an increased rating filed during the appeal period may constitute new and material evidence under § 3.156(b), in which case it relates back to the original claim); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  

The Veteran testified at a hearing before the undersigned in March 2016.  A transcript is of record. 


FINDING OF FACT

Since the May 2007 date of claim, the Veteran's service-connected PTSD with depression and mood disorder has been manifested by severe symptoms equivalent in severity to gross impairment in thought processes or communication, resulting in total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 100 percent for PTSD with depression and mood disorder are satisfied for the entire period under review.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.3, 4.16, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which pertains to PTSD.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The evidence supports assignment of a 100 percent rating since the May 2007 effective date of claim.  An April 2007 VA treatment record reflects that the Veteran's employment had recently been terminated, partly due to the fact that she took insulin in a public area, according to her report, and also due to poor work performance.  She had been more depressed and more tired, with fragmented sleep.  She was also tearful and less active, and had very low energy.  She also reported some hallucination, characterized as "hypnogogic."  The treating psychiatrist opined that the Veteran's PTSD and major depression were disabling "at this time and for the near future."  The psychiatric increased the Veteran's psychiatric medications.  A GAF score of 41 was assigned, indicating serious symptoms.  See DSM-IV. 

The October 2007 VA examination report reflects that the Veteran had continuous symptoms of depression and anxiety, with no remissions.  She also had difficulty focusing.  The examiner diagnosed anxiety disorder and PTSD with panic attacks, hyperarousal, re-experiencing and intrusive memories of trauma, as well as depressive disorder.  On examination, the Veteran's thought processes were logical and goal-oriented, but she was noted to have some impairment of short-term memory, attention and focus.  On testing, she showed some cognitive deficits and difficulty with attention, concentration, and short-term memory.  With regard to social functioning, she reported feeling irritable, avoidant, and anxious.  The examiner assigned a GAF score of 50, and found that the Veteran's symptoms caused reduced reliability and productivity. 

In a June 2008 letter, the Veteran's treating psychiatrist, R.G., stated that the Veteran had severe chronic PTSD, depression, and co-morbid bipolar disorder.  She was hypervigilant "to a point of paranoia," and was on antipsychotic medication.  She was unable to work around people because of anger and anxiety which escalated very quickly.  The psychiatrist concluded that in his opinion, the Veteran was permanently disabled due to PTSD and that any effort to work would lead to "decompensation."  

An October 2008 VA treatment record reflects that the Veteran had worsening depression.  Her affect was tearful and angry.  Her medications were increased to better control depression and lability.  A GAF score of 41 was assigned, indicating severe symptoms.  See DSM-IV.

A December 2008 letter reflects that the Veteran continued to isolate, and was easily agitated and angered.  She had difficulty with concentration and memory, and continued to have an exaggerated startle response.  She was diagnosed with PTSD, bipolar disorder, and anxiety disorder characterized as moderate, severe, and chronic. 

Another December 2008 VA treatment record reflects the assignment of a GAF score of 43 by the Veteran's treating psychiatrist, indicating serious symptoms.  See id.

The Veteran was hospitalized for several days at a private facility in May 2009 with major depressive disorder, recurrent, severe, with psychotic features, and a reported plan to commit suicide.  The admitting GAF score was 30 and the GAF score at discharge was 60. 

A July 2009 reflects a GAF score of 46, indicating serious symptoms. 

The March 2010 VA examination report reflects that the Veteran had daily depression that was moderate to severe and interfered with employment and social functioning.  Her PTSD symptoms were described as constant and severe.  The examiner assigned a GAF score of 60, but did not explain the reason for this score.  The examiner noted that the Veteran had not worked in the past year due to reported anger and irritability. 

A May 2010 letter from the Veteran's treating psychiatrist, Dr. R.G., states that the Veteran had severe hypervigilance that at times escalated into a paranoid or psychotic state.  She also exhibited emotional numbing.  She found it "impossible to trust people, including her own family."  She also had irritability and anger associated with violent ideation, but not actual violence.  She was anxious and experienced panic attacks.  Her sleep was interrupted and she experienced frequent nightmares.  She also had bipolar disorder with frequent psychotic symptoms.  It was noted that excessive stress in the past had led to suicidal or homicidal ideation.  The psychiatrist stated, "When coupled with psychosis, this places her at a high risk for future violent behavior."  The psychiatrist stated that the Veteran's PTSD with bipolar disorder was "very disabling in her social and occupational functioning," and the psychiatrist did "not feel that she is capable of work in any environment."  He stated that her hypervigilance and hyperarousal alone had a dramatic impact on her concentration and focus.  Her mood instability and psychotic symptoms made it very likely that she would decompensate in any work setting.  The psychiatrist concluded that the Veteran was not capable of work in any capacity and completely and permanently disabled. 

An October 2011 letter co-authored by the Veteran's therapist, J.C., a clinical social worker, and Dr. R.G., her treating psychiatrist, states that the Veteran had total occupational and social impairment due to gross impairment in thought processes.  She was severely depressed with a flat affect and demonstrated poor verbal communication skills with deficiencies in most areas including judgment and concentration.  She presented with "passive, self-directed thoughts of violence with unknown intent."  She also had a "marked inability to perform activities of daily living."  She could not work in any occupational setting and was considered "totally disabled."  

A November 2011 letter, also authored by the same treating therapist and psychiatrist, states that the Veteran had deficiencies in work and family relationships due to near-continuous symptoms of severe depression affecting the ability to function independently and effectively.  She was noted to exhibit obsessional rituals interfering with routine activities in the form of doing laundry and hand washing 50 to 60 times on a daily basis.  She also presented with obscure and constricted speech, marked flat affect, impulsivity, unprovoked irritability, and difficulty adapting to stressful circumstances. 

The April 2012 VA examination report reflects that testing revealed severe depression.  The Veteran endorsed sadness, crying bouts, and loss of interest and activities.  She had hypersomnia and slept about 17 hours on most days.  She had psychomotor retardation and low energy levels.  She had a lack of motivation for most activities.  The Veteran also experienced recurrent images or thoughts, and had nightmares on a nightly basis.  She avoided going out for fear of being attacked.  The Veteran reported hearing voices sometimes, with the last occurrence being a year prior to the examination.  She denied any obsessive or ritualistic behaviors.  She had suicidal ideation one time per month with no clear plan or intent.  She denied homicidal ideation.  The examiner assessed severe symptoms of PTSD and bipolar disorder.  The Veteran's orientation, long-term memory, arithmetic attention and concentration, language skills, and general concentration were grossly intact.  The examiner concluded that the Veteran was not able to be employed from a psychiatric standpoint as she did not retain the cognitive, behavior, and emotional capacities to do even simple work tasks in a loosely supervised environment due to the severity of her mental health symptoms.  The examiner assigned a GAF score of 55.  The examiner found that the Veteran was able to maintain activities of daily living, including personal hygiene.  Her thought processes and communication did not appear to be impacted.  The examiner did not find total occupational and social impairment.  

VA treatment records dating from November 2012 to February 2014 show GAF scores ranging from 45 to 49, indicating severe symptoms. 

Resolving reasonable doubt, the balance of the evidence supports assignment of an initial rating of 100 percent since the May 2007 date of claim.  Specifically, it shows symptoms equivalent in severity to gross impairment in thought process or communication resulting in total occupational and social impairment.  See 38 C.F.R. § 4.130, DC 9411.  The psychiatrist who has treated the Veteran throughout the pendency of this claim has consistently characterized the Veteran's PTSD with depression and mood disorder as totally disabling with severe symptoms, including psychotic symptoms.  He noted in the April 2007 VA treatment record that she was on antipsychotic medication, and reported some hallucination, characterized as "hypnogogic."  He found that the Veteran's PTSD and major depression were disabling "at this time and for the near future."  Similarly, in the June 2008 letter, the psychiatrist opined that the Veteran was permanently disabled due to PTSD and that any effort to work would lead to "decompensation."  He stated that the Veteran was hypervigilant "to a point of paranoia," and was on antipsychotic medication.  The Veteran's hospitalization in May 2009 with a finding of severe major depressive disorder with psychotic features, and a reported plan to commit suicide, further supports the psychiatrist's statement that the Veteran's psychiatric disability manifested with psychotic symptoms, and his later statements that she posed a threat to herself.  See 38 C.F.R. § 4.130, General Rating Formula. 

The psychiatrist again stated in the May 2010 letter that the Veteran's psychiatric disability was "very disabling in her social and occupational functioning," that she found it "impossible to trust people, including her own family," and that her mood instability and psychotic symptoms made it very likely that she would decompensate in any work setting.  The psychiatrist concluded that the Veteran was not capable of work in any capacity and completely and permanently disabled. 

Also probative is the October 2011 letter co-authored by the treating psychiatrist and therapist stating that the Veteran had "total occupational and social impairment due to gross impairment in thought processes."  This finding corresponds to the criteria for a 100 percent rating.  

Finally, in the April 2012 VA examination report, the examiner concluded that the Veteran was not able to be employed from a psychiatric standpoint as she did not retain the cognitive, behavior, and emotional capacities to do "even simple work tasks in a loosely supervised environment due to the severity of her mental health symptoms."  This finding supports symptoms equivalent in severity to those associated with a 100 percent rating, including gross impairment in thought process and communication resulting in total occupational and social impairment.  

Although the October 2007 and March 2010 VA examination reports reflect findings of less severe symptoms and functional impairment, more weight is placed on the findings of the treating psychiatrist and therapist, who have treated the Veteran over an extended period of time and thus would likely have a better sense of the true severity of the Veteran's psychiatric disability than the examiners who only evaluated her disability based on a single examination.  See 38 C.F.R. § 4.126.  At most, the evidence is placed in relative equipoise, and thus reasonable doubt is resolved in favor of the claim.  See 38 C.F.R. §§ 3.102, 4.3.  Moreover, the April 2012 VA examination findings bear out the level of severity found by the Veteran's treating psychiatrist since 2007.  

Because a 100 percent schedular rating has been assigned for the Veteran's PTSD with depression and mood disorder for the entire period under review, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 19, 2011 (the current effective date of TDIU) is moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); 38 C.F.R. § 4.16(a) (2015) (providing that total disability ratings for compensation may be assigned where the schedular rating is less than 100 percent). 


ORDER

An initial rating of 100 percent for posttraumatic stress disorder (PTSD) with depression and mood disorder is granted effective May 2007, subject to the laws and regulations government payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


